DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Wu et al. (US 2017/0176338 A1) [hereinafter Wu].
	As to claims 10, Wu teaches an inverse spatially offset Raman spectroscopy system, comprising: an excitation source providing a beam (620, Fig.6); a digital micromirror device (650, Fig.6) arranged downstream from the excitation source in a beam path; the digital micromirror device comprising a plurality of mirrors; an objective lens(641, Fig.6) located downstream from the digital micromirror device that is adapted to impart an excitation area onto a sample; a second digital micromirror device or an area limiting filter (610, Fig.6; )located downstream in the beam path from the objective lens that only allows a Raman signal emerged from subsurface material, formed from a smaller cross-sectional area of the beam, to pass therethrough; and a spectrometer located .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0176338 A1) [hereinafter Wu].
As to claim 1, Wu teaches a Raman or inelastic light scattering imaging system (A variety of systems and methods are provided to microscopically image a sample, para. 0004. The fluorophores hlOa, blob, blOc could include a variety of substances and/or structures configured to inelastically scatter, absorb and fluorescently re-emit, or otherwise absorb and re-emit light. The fluorophores could include quantum dots, fluorescent proteins, fluorescent small molecules, Raman dyes, plasmonic rods or other plasmonic structures, para. 0084), comprising: an excitation source providing a beam (light source 1310 emits excitation light 1402, which is directed to SLM 1320a, para. 02230); a digital micromirror 
	Wu is not explicit to “a spatial bandpass filter scheme with tunable wavelength and bandwidth that is positioned on a signal collection path by cross positioning of a broad high bandpass filter and a broad low bandpass filter set via a controllable rotatable stage and able to filter out a single wavenumber or multiple wavenumbers of interest to be collected by a collection device.” However, the spectral slicing modules 1344 may each operate as a tunable bandpass filter with a tunable passband width and/or a tunable center wavelength. For example, spectral slicing module 1344 may include a long-pass filter and a short-pass filter along its optical axis. At least one of the long-pass filter and short-pass filter is rotatable relative to the optical axis. Rotating the filters may adjust the angle of incidence of the beam on the filters and thus shift the wavelengths of their absorption or reflection edges, para. 0315. Spectral slicing system 1342 allows the measured fluorescence emission spectra to be adjustably filtered to desired spectral ranges useful for a particular application. By selecting the desired spectral ranges, the space on the 2-D sensor of imaging device 1380 can be used more efficiently, para. 0316. In some embodiments, longpass filter 3812, shortpass filter 3814, and/or compensation filter 3816 may be independently rotated using motorized rotational devices. For example, these filters may be adjusted using stepper, servo, or DC motorized rotational stages, para. 0535). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to allows the measured fluorescence emission spectra to be adjustably filtered to desired spectral ranges useful for a particular application.
Claims 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of KR20150121340 A (Korea institute of Machinery and Materials) [herein after KIMM).
As to claim 2, Wu discloses the digital micromirror device converts the beam from the excitation source to a beam profile having a substantially uniform intensity of light that can be distributed on the sample (the amplitude of excitation light 1402 may be modulated by SLM 1320a. For example, SLM 1320a may be a digital micromirror device (DMD) having an array of multiple micromirrors (not shown), para. 0234. Modulating the phase of excitation light 1402 may allow it to propagate with substantially uniform intensity, para. 0247).
 Wu does not teach the digital micromirror device converts the beam from the excitation source to a square or a circular shaped flat-top beam profile.
 KIMM is in the field of a laser processing method (abstract) and teaches the digital micromirror device converts the beam from the excitation source to a circular shaped flat-top beam profile (the case of performing processing with a laser beam, when viewed from the top surface has a circular form when seen in a side (profile and similarly) bell shape, i.e. the deepest central portion toward the peripheral part and the shallow depth of the hole is made and the shape thereof. However as described above for manufacturing such a module in order to realize the laser patterning, as to be concentrated on the center of the Gaussian beam to create a deep hole of an advantageous form of the desired machining beam rather than a uniform depth over the area to be processed to have made the beam is more advantageous. In this way to be able to operate in the form of a uniform intensity profile, i.e. must be formed in the form of a flat top. See page 10. Mechanical shutter in a camera, used in a liquid crystal shutter (Liquid Crystal) LCD, projection display used in the digital micro mirror device (Digital Micromirror Device). See page 12 and FIG.2).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include the digital micromirror device converting the beam from the excitation source to a circular shaped flat-top beam profile in the invention of VLS so as to provide a laser processing method for controlling a depth of a thin film using beam-shaping and pulse frequency adjustment (KIMM, Abstract).
Claims 3, 4, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hasegawa et al. (2007/0262264 A1) (hereinafter Hasegawa).
As claim 3, Wu discloses a beam expander is located in the beam path between the excitation source and the digital micromirror device (as shown in FIG. 25, light source 2510 emits excitation light 2501, which is directed to SLM 2540. Excitation light 2501 may be collimated and/or expanded using one or two lenses, e.g., lens 2520a or a pair of lenses 2520a. SLM 2540 may structure collimated excitation light 2502 through modulating the phase or amplitude of excitation light 2502, para. 0356).
 Wu does not teach a dichroic mirror is located between the digital micromirror device and a sample in the beam path wherein light reflected from the sample is able to pass through the dichroic mirror. 
Hasegawa is in the field of a fluorescence microscope (abstract) and teaches a dichroic mirror is located between the digital micromirror device and a sample in the beam path wherein light reflected from the sample is able to pass through the dichroic mirror (FIG.1 shows a dichroic mirror 102 is located between the digital micromirror device [as the spatial light modulator 133, a digital micromirror device (DMD) made by Texas Instruments Inc. is preferably used, para. 0074]. and a sample 1 in the beam path wherein light reflected from the sample is able to pass through the dichroic mirror, para. 0071).
 It would have been obvious to one of ordinary skill in the art.at the time of the invention to include a dichroic mirror being located between the digital micromirror device and a sample in the beam path wherein light reflected from the sample is able to pass through the dichroic mirror in the invention of VLS so as to calculate an autocorrelation function of a change over time in intensity of fluorescence detected by the detector of the fluorescence microscope (Hasegawa, para. 0011).
	Regarding claim 4, Wu teaches all as applied to claim 3. Wu does not teach the spatial bandpass filter scheme is located downstream from the sample and dichroic mirror and upstream from a charged coupled device. 

Regarding claim 7, Wu discloses the beam expander increases a cross-sectional area of the beam to an area ((as shown in FIG. 25, light source 2510 emits excitation light 2501, which is directed to SLM 2540. Excitation light 2501 may be collimated and/or expanded using one or two lenses, e.g., lens 2520a or a pair of lenses 2520a, para. 0356), and wherein the collection device is a 2D charge coupled device (a reflectance microscope, having one or more 2-D imaging devices, e.g., a CCD or CMOS sensor or camera, para. 0185). 
Wu does not teach the beam expander increases a cross-sectional area of the beam to an area that is at least 25% larger than an area of the beam incident on the beam expander.
 Hasegawa teaches the beam expander increases a cross-sectional area of the beam to an appropriate area that is at larger than an area of the beam incident on the beam expander (The beam expander 113 receives an input of the excitation light outputted from the ND filter 112, enlarges the light beam diameter of the excitation light to an appropriate diameter, and collimates the light, and then outputs it, para.0068). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the beam expander increasing a cross-sectional area of the beam to an area that is at least 25% larger than an area of the beam incident on the beam expander in the invention of VLS so as to calculate an autocorrelation function of a change over time in intensity of fluorescence detected by 
Regarding claim 8, Wu does not teach the area of increase is at least 50%.
 Hasegawa teaches the beam expander increases a cross-sectional area of the beam to an appropriate area that is at larger than an area of the beam incident on the beam expander (The beam expander 113 receives an input of the excitation light outputted from the ND filter 112, enlarges the light beam diameter of the excitation light to an appropriate diameter, and collimates the light, and then outputs it, para.0068). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the area of increase is at least 50% in the invention of VLS so as to calculate an autocorrelation function of a change over time in intensity of fluorescence detected by the detector of the fluorescence microscope (Hasegawa, para. 0011), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to enlarge the light beam diameter of the excitation light to an appropriate dimeter (Hasegawa, para. 0068).
Claims 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hasegawa and further in view of Cabib et al. (2005/0037615 A1 (hereinafter Cabib).
Regarding claim 5, Wu does not teach the excitation source provides the single wavenumber. Cabib is in the field of in-line monitoring of a workpiece (para. 0001) and teaches the excitation source provides the single wavenumber (the monitoring includes measuring the light that is emitted in response to the incident light at only a single wavenumber, para. 0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the excitation source providing the single wavenumber in the invention of Wu so as to provide n-line monitoring of a workpiece, such as a .
	Claims 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zuzak et al. (2010/0056928 A1) (hereinafter Zuzak).
Regarding claim 9, Wu does not teach a second spatial bandpass filter scheme with tunable wavelength and bandwidth is present and positioned in a signal collection path upstream from the digital micromirror device on an excitation path. 
Zuzak is in the field of a hyperspectral imaging system (abstract) and teaches a second spatial bandpass filter scheme with tunable wavelength and bandwidth is present and positioned in a signal collection path upstream from the digital micromirror device on an excitation path (FIG.18 shows a second spatial bandpass filter scheme [204, 206, 290] with tunable wavelength and bandwidth is present and positioned in a signal collection path upstream from the digital micromirror device 211 on an excitation path, para. 0232).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second spatial bandpass filter scheme with tunable wavelength and bandwidth is present and positioned in a signal collection path upstream from the digital micromirror device on an excitation path in the invention of VLS so as to provide a hyperspectral imaging system used for medical tissues and in connection with new devices, tools and processes for the in vivo detection and evaluation of diseases and disorders (Zuzak, para. 0003).
 Allowable Subject Matter
Claims 6, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886